     Case 1:18-cr-00240-NONE-SKO Document 57 Filed 12/07/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:18-cr-00240-NONE
12                     Plaintiff,
13          v.                                        ORDER EXTENDING DEFENDANT’S
                                                      DEADLINE TO FILE A NOTICE OF
14   FRANKIE THOMAS GOULDING,                         APPEAL OF DENIAL OF MOTION FOR
                                                      RECONSIDERATION
15                     Defendant.
16

17

18           On July 1, 2020, defendant Frankie Thomas Goulding, through appointed counsel, filed a

19   supplemental brief seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc.

20   No. 42.) The court denied defendant’s motion for compassionate release on September 10, 2020.

21   (Doc. No. 50.) On October 14, 2020, defendant filed a pro se motion for reconsideration of the

22   court’s denial. (Doc. No. 51.) The court denied defendant’s motion for reconsideration on

23   October 19, 2020. (Doc. No. 52.) On November 20, 2020, defendant filed a notice of appeal of

24   the order denying his motion for reconsideration. (Doc. No. 53.) Thus, defendant filed his notice

25   of appeal more than 14 days after the court’s order was entered. See Fed. R. App. P. 4(b)(1)(A).

26   Thereafter, the United States Court of Appeals for the Ninth Circuit remanded this case for the

27   purpose of allowing this court to determine whether defendant’s deadline to file a notice of appeal

28   should be extended for a period not to exceed 30 days from the expiration of the time prescribed
                                                     1
     Case 1:18-cr-00240-NONE-SKO Document 57 Filed 12/07/20 Page 2 of 3


 1   by Rule 4(b)(1)(A), upon a finding of good cause or excusable neglect, which may be determined

 2   “with or without motion and notice.” See Fed. R. App. P. 4(b)(4).

 3           Here, the court finds that excusable neglect exists justifying the extension of the deadline

 4   for the filing of a notice of appeal from the order denying reconsideration of defendant’s motion

 5   for compassionate release. The order denying reconsideration was electronically served on

 6   defendant’s counsel, who was appointed on behalf of defendant for purposes of the motion for

 7   compassionate release. However, defendant’s appointed counsel did not assist defendant in

 8   preparing the motion for reconsideration. (Doc. No. 51 at 3.) Defendant explains in his notice of

 9   appeal that his appointed counsel did not provide him with notice or a copy of the order denying

10   his pro se motion for reconsideration. (Doc. No. 53 at 5.) Defendant states that he received a

11   copy of the order denying reconsideration on November 11, 2020 from his girlfriend. (Id.)

12   Defendant then promptly prepared and filed his notice of appeal, dated November 16, 2020 and

13   docketed by the court on November 20, 2020, which contained an explanation as to why the

14   deadline to file a notice of appeal should be extended supported by defendant’s declaration.

15   (Doc. Nos. 53.) Based on this record, the court finds that excusable neglect exists to extend

16   defendant’s deadline to file a notice of appeal of the order denying his pro se motion for

17   reconsideration.

18           Accordingly:

19           1. The deadline for defendant Frankie Thomas Goulding to file a notice of appeal from

20              the order denying his motion for reconsideration seeking compassionate release (Doc.
21              No. 52) is extended from November 2, 2020 to December 2, 2020;

22           2. The Clerk of Court is directed to serve a copy of this order on defendant Frankie

23              Thomas Goulding at the following address: Reg. No. 68615-097, FCI Sheridan,

24              Federal Correctional Institution, P.O. Box 5000, Sheridan, Oregon 97378. In addition,

25              the Clerk of Court is directed to serve a copy of the order denying defendant’s motion

26              for reconsideration (Doc. No. 52) at the same address; and
27   /////

28   /////
                                                       2
     Case 1:18-cr-00240-NONE-SKO Document 57 Filed 12/07/20 Page 3 of 3


 1         3. The Clerk of Court is directed to serve a copy of this order on the United States Court

 2               of Appeals for the Ninth Circuit.

 3   IT IS SO ORDERED.
 4
        Dated:     December 4, 2020
 5                                                       UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
